Citation Nr: 0510272	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-13 896	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
asbestosis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, including secondary to Agent Orange exposure in 
the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty in the United States Navy 
from January 1966 to January 1972.  The veteran served on 
Reserves duty with the United States Coast Guard from March 
1972 to March 1976 and from March 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and August 2002 rating 
decisions of the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for an increased rating for asbestosis, 
currently evaluated as 10 percent disabling and service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure in the Republic of Vietnam, respectively.

The veteran participated in a Travel Board hearing with the 
undersigned in January 2005.  The transcript of which has 
been associated with the claims folder.

In August 2004, the veteran filed a claim for an increased 
rating for bilateral hearing loss.  This issue is referred to 
the RO for adjudication.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  



2.  The competent medical evidence does not show that the 
veteran's service-connected asbestosis is manifest by a post-
bronchodilator therapy FVC of 65 to 74 percent predicted, a 
post-bronchodilator therapy DLCO (SB) of 56 to 65 percent 
predicted, or a post-bronchodilator therapy FEV-1 and FEV-
1/FVC ratio of greater than 70 percent predicted.  

3.  The competent medical evidence does not show that the 
veteran has a current diagnosis of peripheral neuropathy and 
his left-sided weakness has been attributed to a cerebral 
vascular accident.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Codes 6604, 6833 (2004).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in or aggravated by service, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in August 2003 apprised the veteran of the 
information and evidence necessary to substantiate his claims 
for an increased rating and service connection, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  Specifically, he was advised that VA 
would obtain his service medical records, VA medical records, 
and other pertinent Federal records.  Private records would 
be requested on his behalf if he provided the necessary 
release.  However, it was ultimately his responsibility to 
submit these records.  The letter described the evidence that 
had already been obtained and associated with the file.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002), and 38 C.F.R. § 3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claims for an increased rating for asbestosis and service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure were granted a noncompensable rating in 
October 2001 and denied in August 2002 (respectively) and the 
VCAA letter was not sent until August 2003.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post-service treatment and examination reports.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issues on appeal.  
The veteran was also afforded the opportunity to present 
testimony at a personal hearing before the undersigned at the 
RO in January 2005.  He testified that his symptoms 
associated with asbestosis had become worse, and the 
pulmonary function testing did not reflect the true impact of 
his symptoms.  He also stated that his peripheral neuropathy 
caused him to awaken during the night due to numbness of the 
appendages.  He requested that his disability rating for 
asbestosis be increased and that he be granted service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure.

Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims for 
service connection and an increased rating.  

Factual Background

Asbestosis

In March 1999 the veteran submitted a radiographic report.  
The findings indicated that minimal fibrocalcific changes 
were seen in the perihilar region and in the lower lungs.  
The lungs were otherwise over-inflated, which represented 
chronic obstructive pulmonary disease (COPD).  No other gross 
abnormality was noted.

Later in March 1999 the veteran submitted additional x-ray 
reports.  Findings indicated that the lungs were mildly 
hyperexpanded.  The cardiac silhouette and central pulmonary 
vasculature were within normal limits for size.  The lungs 
were free of focal consolidation and pleural effusions.  No 
displaced rib fractures were identified.  The examiner's 
interpretation was COPD with no acute cardiopulmonary artery 
disease.  

In December 2000 the veteran submitted a letter written to 
him by Mr. A.T., Esq. that indicated the veteran had 
participated in a screening for asbestos-related diseases.  
The letter stated that the veteran's x-rays indicated that he 
"may have an asbestos related injury."

In April 2001, the veteran submitted a letter from the Milby 
Clinic to his attorneys, dated February 2000.  G.B., M.D. 
stated that there were three x-ray views of the veteran's 
chest dated September 1999.  The heart size and shape were 
within normal limits.  There were pleural changes on both 
lateral chest walls and in the right apex.  There were no 
parenchymal changes nor obvious tumors.  The pleural changes 
were consistent with asbestos-related pleural disease.

The veteran appeared for a VA respiratory examination in 
August 2001.  Spirometry testing was completed at the VAMC in 
San Antonio, Texas.  The veteran's forced vital capacity 
(FVC) was 114 percent predicted pre-medication and 122 
percent predicted post-medication.  His forced expiratory 
volume in one second (FEV-1) was 105 percent predicted pre-
medication and 116 percent predicted post-medication.  His 
FEV-1/FVC ratio was 92 percent predicted pre-medication and 
95 percent predicted post-medication.  The examiner submitted 
an addendum to the examination that stated the veteran's 
claims folder, medical records, most recent chest x-ray and 
pulmonary function testing had been reviewed.  The examiner 
stated that the veteran had a long history of asbestos 
exposure, military as well as post-military.  Chest x-rays 
indicated minimal fibrotic changes, but without any asbestos 
plagues.  Over-inflated lungs bilaterally indicated some 
obstructive pulmonary disease.  Pulmonary function tests 
indicated moderate obstructive disease, unresponsive to 
bronchodilator, which indicated stiff small airway disease 
compatible with asbestosis.  The examiner diagnosed the 
veteran with mild asbestosis.

In November 2001, the veteran submitted an occupational lung 
disease evaluation by J.T.S., M.D. dated September 2001.  
This report was procured as part of the veteran's private law 
suit to obtain compensation for asbestos exposure.  Pulmonary 
function testing indicated that FVC was 114 percent 
predicted, diffusion capacity of lung for carbon monoxide by 
single breath method (DLCO), corrected for hemoglobin of 14.2 
was 56 percent predicted, pre-bronchodilator therapy.  FEV-1 
was 90 percent predicted, pre-bronchodilator therapy; and 
FEV-1/FVC ratio was not reported in percentage form.  The 
conclusion was a mild obstructive defect with hyperinflation 
and moderately reduced diffusion capacity in a current 
smoker.  The final impression was pulmonary asbestosis, based 
on the pleural and parenchymal x-ray changes and the 
veteran's environmental exposure history.  The reduced 
diffusion capacity provided some physiological correlation 
for the interstitial audiographic abnormalities.  The 
examiner also concluded the veteran suffered from mild COPD, 
emphysema and atherosclerotic heart disease.

The veteran appeared at another VA respiratory examination in 
May 2002.  Pulmonary function testing associated with the 
examination revealed that FVC was 112 percent predicted pre-
medication and 115 percent predicted post-medication.  FEV-1 
was 106 percent predicted pre-medication and 109 percent 
predicted post-medication.  FEV-1/FVC was 95 percent 
predicted pre-medication and 95 percent predicted post-
medication.  The examiner diagnosed the veteran with COPD.  
The examiner then stated that it was not possible to 
disassociate the veteran's symptoms of COPD from asbestosis.

In July 2002, the VA examiner who performed the May 2002 
examination, submitted an addendum.  After reviewing the 
pulmonary function tests done in May 2002, the evidence 
suggested mild COPD of the small airways that was 
unresponsive to a bronchodilator.  Lung volumes and DLCO were 
normal.  

The veteran submitted pulmonary function studies from M.M.C. 
dated September 2003.  The results of those studies were not 
interpreted.

In February 2004, multiple contiguous axial images of the 
chest were obtained after the administration of entravenous 
contrast.  The examiner concluded that there were no fibrotic 
changes of the lung bases or asbestos-related pleural 
disease.  There was a possible necrotic lymph node anterior 
to the diaphragm.  

Following a CT scan of the veteran's chest later in February 
2004, the examiner submitted an addendum in March 2004.  The 
CT scan failed to reveal any evidence of asbestosis or any 
related pleural diseases such as associated with asbestosis, 
therefore the final diagnosis was no evidence of asbestosis 
on the examination.

In September 2004, the veteran underwent further pulmonary 
function testing.  The FEV was 119 percent predicted pre-
bronchodilator and 121 percent predicted post-bronchodilator.  
FEV-1 was 101 percent predicted pre-medication and 102 
percent predicted post-medication.  FEV-1/FVC ratio was not 
reported in percent predicted.  

Peripheral Neuropathy

On the veteran's entrance Standard Form (SF) 88 for the 
United States Coast Guard in January 1972, the examiner noted 
his neurological system to be normal.  No further comments 
were made and the veteran was deemed qualified for 
enlistment.  On the veteran's entrance SF 93, he indicated 
that he did not suffer from neuritis and denied any injuries.  
The examiner did not note any neurological symptoms or 
existing problems.

On the veteran's January 1976 separation SF 88, the examiner 
noted normal neurological functioning.  On the notes portion 
of the examination form, the examiner stated that the veteran 
suffered from cramps in his legs after exercise and prolonged 
sitting in certain positions.  On the January 1976 separation 
SF 93, the veteran indicated that he was in good health and 
did not suffer from neuritis.  The examiner again noted the 
veteran's problem of cramping in his legs after exercise and 
prolonged sitting.

On the veteran's enlistment SF 88, dated February 1977, the 
examiner noted no neurological symptoms or current problems.  
On the veteran's SF 89, he noted that he did not suffer from 
neuritis.  The examiner did not note any neurological 
problems and the veteran was deemed eligible for enlistment.
In October 1977 a clinical notation stated that the veteran 
complained of pain in his neck and nerves.  The examiner 
noted that the veteran had injured his neck playing football 
with radiating pain into his extremities.

In January 1978 a clinical notation stated that the veteran 
complained of dizziness and blackouts that occurred four to 
five times per day.  The veteran also complained of pain in 
the center of the posterior region of his hips.  Upon 
neurological examination, the examiner stated that the 
veteran's results were within normal limits.

On the veteran's separation SF 88, the examiner noted the 
veteran's neurological system to be normal and stated that 
there was no significant interval history.
In February 1999, the veteran suffered from a cerebrovascular 
accident (CVA).

In April 2000 the veteran was seen at the VAMC for chest pain 
(non-cardiac) and left-sided weakness (subjective with 
neurological defects).

The veteran was admitted to the VAMC from April 17, 2000 to 
April 25, 2000.  He complained of chest pain and pain 
radiating to his left shoulder.  He reported numbness in all 
fingertips of the left hand and stated that the pain was not 
related to exertion and denied associations with meals.  He 
reported a history of a right-sided CVA in February 1999.  
The hospital course for the veteran's left-sided weakness was 
noted.  On initial examination, the veteran was noted to have 
minimal left lower extremity muscle strength deficits with 
questionable left-sided facial droop.  Carotid Doppler was 
obtained and was within normal limits.  Computed tomography 
of the head without contrast was also obtained and showed 
evidence of an old right putamen infarct with no acute 
changes.  Neurology was consulted and it was concluded that 
the left-sided weakness was residual from the CVA of 
February 1999.

In July 2000, the veteran was seen by VA for complaints of 
inability to use his left arm.  The left arm was cooler than 
the right and the veteran reported that episodes of non-
function were intermittent.  The examiner stated that the 
veteran had a stroke in February 1999.  The veteran claimed 
compliance with his medication.  The examiner recommended 
strengthening and range of motion exercises.

In a VA treatment note dated March 2001, the veteran was seen 
for complaints of left hand edema.  The veteran stated that 
he did not have any pain, but did experience tingling in his 
left hand.  The examiner stated that the left radial pulse 
was good with no edema and the impression was intermittent 
hand swelling.  The veteran was recommended to hold his hand 
to his chest if the swelling was recurrent.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Increased Rating for Service-Connected Asbestosis

This appeal arose from the initial assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is seeking an increased disability rating for his 
service-connected asbestosis, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6833.  He essentially contends that his asbestosis causes a 
greater degree of impairment than is contemplated by the 
currently assigned rating.
Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for forced 
vital capacity in 1 second of (FVC) of 75 to 85 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires demonstrated evidence of an FVC of less 
than 50 percent of predicted value, or a DLCO (SB) of less 
than 40 percent of predicted, or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or a necessity for 
outpatient oxygen therapy.  

Chronic obstructive pulmonary disorder is a restrictive lung 
disease and is rated pursuant to Diagnostic Code 6604.  A 10 
percent rating is warranted for chronic obstructive pulmonary 
disorder if the following findings are demonstrated:  a FEV-1 
of 71 to 80 percent predicted, or; an FEV-1/FVC ratio of 71 
to 80 percent, or; a DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent rating is warranted if the following findings 
are demonstrated:  a FEV-1 of 56 to 70 percent predicted, or; 
an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent rating is warranted if 
the following findings are demonstrated:  a FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/FVC ratio of 40 to 55 percent, 
or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The maximum 100 percent rating is 
warranted if the following findings are demonstrated:  a FEV-
1 of less than 40 percent of predicted value or; a FEV-1/FVC 
ratio of less than 40 percent, or; a DLCO (SB) of less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; if outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2004).  

The regulations do not permit ratings under Diagnostic Codes 
6600 through 6817and 6822 through 6847 to be combined with 
each other.  Rather, a single rating is assigned under the 
diagnostic code that reflects the dominant disability with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.96(a) (2004).  

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.  
See 61 Fed. Reg. at 46,723.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected asbestosis.

Here, the competent medical evidence does not show that the 
veteran's service-connected asbestosis is manifest by FVC of 
65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  As detailed above, the August 2001 VA respiratory 
examination showed FVC to be 114 percent predicted pre-
medication and 122 percent predicted post-medication.  The VA 
respiratory examination in May 2002 showed FVC to be 112 
percent predicted pre-medication and 115 percent predicted 
post-medication.  The pulmonary function testing done in 
September 2004 showed FEV to be 119 percent predicted pre-
medication and 121 percent predicted post-medication.

In November 2001, J.T.S., M.D. prepared a report as part of 
the veteran's private law suit to obtain compensation for 
asbestos exposure.  The pulmonary function testing revealed 
FVC to be 114 percent predicted, and diffusion capacity of 
the lung for carbon monoxide by single breath method (DLCO) 
to be 56 percent predicted.  However, as noted in the factual 
background discussed above, this measurement reflects pre-
medication measures.  VA regulations require that the 
readings to be considered when evaluating lung impairment are 
those that reflect post-bronchodilator therapy.  Hence, this 
particular result is not probative for rating purposes.  
Moreover, the results from VA examinations have provided the 
information necessary to make a decision on the claim.  

Additionally, the Board acknowledges that the veteran has 
also been diagnosed with COPD and a VA examiner remarked that 
his symptoms from this respiratory disability could not be 
distinguished from his service-connected asbestosis.  
However, the veteran has also not met the criteria for a 30 
percent rating pursuant to Diagnostic Code 6604 because his 
FEV-1 and FEV-1/FVC ratio are both greater than 70 percent.  
Therefore, a 30 percent rating is not warranted under that 
Diagnostic Code.  

Accordingly, for the reasons stated above, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his 
service-connected asbestosis.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for an 
increased rating for asbestosis must be denied.  38 U.S.C.A 
§5107 (West 2002).  

Service Connection for Peripheral Neuropathy, Including 
Secondary to Agent Orange Exposure

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  In order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

Where a veteran served 90 days or more, and a presumptive 
disease such as organic disease of the nervous system 
(peripheral neuropathy) becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  
See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  However, 
"service in the Republic of Vietnam" does include service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and diabetes 
mellitus (Type 2).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of date on onset.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e), including Note 2 (2004).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Thus, presumption is not the sole method for showing 
causation.  Accordingly, the Board will also address whether 
service connection may be awarded for peripheral neuropathy 
on a direct incurrence basis or on a presumptive basis other 
than on the basis of Agent Orange exposure.  

The veteran served in the United States Navy from January 
1966 to January 1972.  His service records indicate that he 
served on board the U.S.S. Union, which operated in the 
waters off the coast of Vietnam.  For his service, he was 
awarded the Vietnam Service Medal with four bronze stars, the 
Vietnam Campaign Medal and the National Defense Service 
Medal.  His service records, however, fail to demonstrate 
that he actually had duty or visitation within the physical 
boundaries of the Republic of Vietnam.  

The veteran contends that during his time in the Navy, he was 
required to go ashore in Vietnam to aid in rescue missions as 
well as transport barrels of Agent Orange.  During the 
veteran's Travel Board hearing, the veteran stated that he 
handled 55 gallon drums of defoliant that were leaking.  He 
then stated that these drums were transported from his ship 
to shore.  He currently alleges that he has been diagnosed 
with peripheral neuropathy which resulted from his exposure 
to Agent Orange in service.  

Nevertheless, without resolving the issue of the veteran's 
presence in Vietnam, the Board concludes that service 
connection on a presumptive basis for peripheral neuropathy 
due to Agent Orange is not warranted because peripheral 
neuropathy is not one of the diseases presumed to be due to 
Agent Orange, and the veteran has not been diagnosed with 
acute or subacute peripheral neuropathy.  

The Board also finds that service connection for peripheral 
neuropathy on a direct basis is not warranted because the 
veteran has not been diagnosed with peripheral neuropathy.  
The discharge summary dated April 2000 stated that after 
neurological testing, the left-side numbness the veteran 
experienced was due to his CVA in February 1999.  In July 
2000, the veteran was seen with similar complaints, and his 
history of CVA was noted.  There is no other evidence 
associated with the claims folder to substantiate the 
veteran's claim that he has a current diagnosis of peripheral 
neuropathy.  

In the absence of any competent evidence of a current 
diagnosis for peripheral neuropathy, there is no basis to 
find entitlement to service connection for such disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)].  Moreover, the currently 
diagnosed left-sided weakness has been attributed to the 
veteran's post-service CVA, not to his military service.  

To the extent that the veteran offers his own opinion that he 
has peripheral neuropathy as a result of his military 
service, the Board notes that his opinion is not probative on 
the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy, to include as secondary 
to Agent Orange exposure; hence, the doctrine of reasonable 
doubt is not applicable.  See Gilbert, supra.  Accordingly, 
the claim must be denied.  




ORDER


Entitlement to an increased initial rating for asbestosis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for peripheral neuropathy, 
including secondary to Agent Orange exposure in the Republic 
of Vietnam, is denied.




	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


